DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
By Preliminary Amendments of 09/28/2021 and 12/08/2021 claims 217-236 have been added and claims 1-216 and 227-236 cancelled.  Claims 217-226 are currently pending in the instant Application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 217-226 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barlow et al., US 2013/0213400.
Regarding claim 217 Barlow discloses a patient interface (10 in Figure 1 as per Paragraphs 88 and 91, having the embodiment of cushions 23 and 24 of Figure 129 as per Paragraph 131) comprising: a plenum chamber (the breathing chamber of Paragraph 91 formed between 21, 23 and 24) pressurizable to a therapeutic pressure of at least 6 cmH2O above ambient air pressure (a sealing interface as per Paragraph 91 and disposed to be pressurized above atmospheric for providing CPAP as per Paragraph 3 thus fully capable of being pressurized to a therapeutic pressure of 6 cmH2O above atmospheric), said plenum chamber including a plenum chamber inlet port sized (In figure 34, the opening in 21 receiving 45 as per Paragraph 142) and structured to receive a flow of air at the therapeutic pressure for breathing by a patient (as depicted, being sized and positioned for connection to an air delivery tube as recited in paragraph 19);a first seal-forming structure (Figure 129, mouth cushion 23 as per Paragraph 131) constructed and arranged (sized and shaped as depicted in Figures 14 and 129, and positioned below nasal cushion 24 thus configured as a mouth cushion, also recited as a mouth cushion) to form a seal (at seal wall 232 as per paragraph 131) with a region of the patient’s face (around the mouth as per Paragraphs 91 and 131) surrounding an entrance to the patient’s mouth (Paragraphs 91 and 131) such that the flow of air at said therapeutic pressure is delivered to the mouth (45 communicating with 23 via  the chamber via 21 as per Paragraph 142), the first seal-forming structure constructed and arranged to maintain said therapeutic pressure in the plenum chamber throughout the patient’s respiratory cycle in use (having sealing surface 232 thus constructed and arranged to seal about the mouth thus maintaining therapeutic pressure, such as applied during CPAP as per Paragraph 3 thus throughout the respiratory cycle);a second seal-forming structure (nasal seal 24 as per Paragraphs 91 and 131) constructed and arranged (sized and shaped as depicted in Figures 14 and 129, and positioned above mouth cushion 23 thus configured as a nasal cushion, also recited as a nasal seal) to form a seal  (at seal wall 243 as per paragraph 131)  with a region of the patient’s face (around the nose as per Paragraphs 91 and 131) surrounding an entrance to the patient’s nose (Paragraphs 91 and 131) such that the flow of air at said therapeutic pressure is delivered to the patient’s nose mouth (45 communicating with 24 via  the chamber via 21 as per Paragraph 142), the second seal-forming structure constructed and arranged to maintain said therapeutic pressure in the plenum chamber throughout the patient’s respiratory cycle in use (having sealing surface 243 thus constructed and arranged to seal about the nose thus maintaining therapeutic pressure, such as applied during CPAP as per Paragraph 3 thus throughout the respiratory cycle); and a vent structure (array of vent holes 25 as per Paragraph 91) to allow a continuous flow of gases exhaled by the patient from an interior of the plenum chamber to vent to ambient (venting exhaled gasses as per Paragraph 25), said vent structure being sized and shaped to maintain the therapeutic pressure in the plenum chamber in use (as during continuous positive airway pressure therapy as per Paragraph 3); the patent interface further comprising: a pair of support portions (the two portions of 252 in Figure 77 as per Paragraph 106, to the right and left of the sagittal plane in use, respectively) provided on opposite sides of the interface (the sagittal left and right)  between the second seal forming structure and an anterior wall of the plenum chamber (between 243 and 21, an anterior wall of the plenum chamber as per Paragraph 91), wherein the support portions are configured to oppose compression in an anterior-posterior direction (being interposed between 243 to the posterior and 21 to the anterior as with respect to a patient thus configured to resist compression of 243 toward 21 and being support portions as recited), and wherein the support portions are provided to portions of the second seal forming structure (being formed of unitary material between 23 and 24 as depicted).
Regarding claim 218, each support portion comprises a strut (a structural component designed to increase compression resistance, being solid forms interposed between 243 to the posterior and 21 to the anterior as with respect to a patient thus configured to resist compression of 243 toward 21.  It is noted that 24 is formed of deformable material as per Paragraphs 101 and 102 thus the further mechanical form of 252 imparts appreciable compression resistance to 243).
Regarding claim 219, the support portions are connected to portions of the second seal forming structure (formed of a continuous bulk as shown in Figure 131 and as per Paragraph 132) which, in use, seal to the patient’s lip superior, directly inferior to the lower corners of the patient’s nose (as shown in Figures 131 and 14, being disposed between 23 and 24 adjacent the patient and sealing as per Paragraph 91 thus disposed to seal at the upper lip, inferior to the nose).
Regarding claim 220, support portions are curved when viewed in cross-section parallel to a sagittal plane (as shown in Figure 131 concave in a downward direction.  It is noted (see MPEP section 2125 that drawings can anticipate claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972). It is the Examiner’s position that Figure 131 clearly depicts curvature at 249 without reliance on proportionality, particularly in light of having a similar curvature to 243, recited to be curved as per Paragraph 131).
Regarding claim 221, the support portions are curved when viewed in cross-section parallel to a frontal plane (as shown in Figure 131 concave in a downward direction, it is noted that Figure 131 depicts a cross-section in the sagittal plane however 249 as depicted extends about 243 in a general curved funnel form as depicted to the sagittal left thus as similar curvature in the frontal plane.  It is noted (see MPEP section 2125 that drawings can anticipate claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972). It is the Examiner’s position that Figure 131 clearly depicts curvature at 249 without reliance on proportionality, particularly in light of having a similar curvature to 243, recited to be curved as per Paragraph 131).
Regarding claim 222, the plenum chamber comprises an oral portion (that formed within the concave interior of 23 as shown in Figure 131) and a nasal portion (that formed within the concave interior of 24).
Regarding claim 223, each support portion is connected to the oral portion of the plenum chamber (as depicted in Figure 131, 249 being formed about the base of 24 where 24 joins 23) adjacent a boundary (where the sagittal left and sagittal right walls of 23 join the respective sagittal let and sagittal right walls of 24) of a lateral side wall portion of the oral portion (the sagittal left and sagittal right walls of 23)  and a lateral side wall portion of the nasal portion (the respective sagittal let and sagittal right walls of 24) .
Regarding claim 224, each support portion is connected to the oral portion of the plenum chamber (as depicted in Figure 77, 252 being formed about the base of 24 where 24 joins 23) adjacent a boundary (where the front portion of 24 as with respect to a standing patient joins 23) of an anterior wall portion of the oral portion (the front portion of 23 joining 21) and an anterior wall portion of the nasal portion (the front portion of 24).
Regarding claim 225,  lateral side wall portions of the plenum chamber (the sagittal left and right walls of 23 and 34 as shown in Figure 130) curve inwardly adjacent a boundary with the nasal portion (as shown by arrows in the marked version of Figure 130 below, at the effective concavities between 24 and 23) , wherein each support portion is substantially contiguous with an adjacent lateral side wall portion (249 being formed of a continuous bulk of material as shown by crosshatching in Figure 131).

    PNG
    media_image1.png
    344
    439
    media_image1.png
    Greyscale

Regarding claim 226 the patient interface further comprises a positioning and stabilising structure (Figure 1headgear 30 as per Paragraph 91) configured to generate a force (maintaining on the head of a patient via mechanical coupling as per Paragraph 92 thus generating sealing force as per Paragraph 24) to hold the seal-forming structure in a therapeutically effective position on the patient’s head (as depicted in Figure 14).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Berthon Jones et al, US 5,560,354 discloses a patient interface (Figure 2, 40, as per Column 5, lines 46-56) with plenum chamber (interior of 42) first, mouth cushion (46) second, nasal cushion (44) support portions (sides of 42 anterior to 46) and a vent structure (30).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NED T HEFFNER whose telephone number is (571)270-7274. The examiner can normally be reached M - Ths 7:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM YAO can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NED T. HEFFNER
Examiner
Art Unit 3785



/N.T.H/Examiner, Art Unit 3785                                                                                                                                                                                                        
/VICTORIA MURPHY/Primary Examiner, Art Unit 3785